Judgment, Supreme Court, New York County (Richard Carruthers, J., at hearing; Micki Scherer, J., at plea and sentence), rendered May 20, 1998, convicting defendant of two counts of murder in the second degree, and sentencing him to concurrent terms of 22 years to life, unanimously affirmed.
Defendant’s statement was not obtained in violation of his right to counsel. The record establishes that the New York homicide detectives who questioned defendant while he was in custody in a Connecticut correctional facility did not know the reason for his incarceration. Although it was established at the hearing that, at the time of the questioning, defendant had pending charges of violation of probation and failure to appear, upon which he was represented by counsel, the detectives had no knowledge that he was subject to any pending charges or represented by counsel. Accordingly, defendant could validly waive his Miranda rights in the absence of counsel (see, People v Bing, 76 NY2d 331).
We perceive no basis for reduction of sentence. Concur— Rosenberger, J. P., Mazzarelli, Ellerin, Wallach and Marlow, JJ.